DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1, 12 and 17 is/are objected to because of the following informalities:
At line 11 of claim 1, “and inner” should be replaced with “and the inner”.
At line 10 of claim 12, “driven in the” should be replaced with “driven in a”.
At line 13 of claim 12, “and inner” should be replaced with “and the inner”.
At line 11 of claim 17, “driven in the” should be replaced with “driven in a”.
At line 13 of claim 17, “and inner” should be replaced with “and the inner”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the radial opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests replacing with “the radial holes”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruddick et al. (US Patent 5,911,440).
In regards to claim(s) 1, 3-8 and 10, Ruddick et al. discloses the claimed limitations including a seatbelt pretensioner for a seat belt system of a vehicle (Reference is made to Column 1, lines 5-14), the pretensioner comprising:
a cable (4) connected to the seatbelt at a first end of the cable (Reference is made to Figures 1-2);
an outer cylinder (1), wherein a second end of the cable is located within the outer cylinder (Reference is made to Figures 1-2);
an inner cylinder (3,6) contained inside the outer cylinder configured to house a gas generator (8) and the second end of the cable (Reference is made to Figure 2);
wherein the inner cylinder includes radial holes (10; Reference is made to Figure 2 and Column 2, lines 15-19) configured to allow gases produced by the gas generator to exit the inner cylinder and provide pressure for driving the inner cylinder in a pretensioning direction;
a sealing ring (7, closer to the left side of Figure 2) located between the outer cylinder and inner cylinder, wherein the sealing ring is configured to provide a seal to prevent the gases from passing; and
a deflector shield (7, closer to the right side of Figure 2) located adjacent to the radial holes, wherein the deflector shield is located radially outward of the inner cylinder and is configured to deflect the gases away from the sealing ring (Reference is made to Figures 1-2 and Column 2, lines 15-22);
wherein the gas generator (8) is housed within and located at a first end of the inner cylinder (Reference is made to Figures 1-2);
wherein the sealing ring is closer to the first end of the inner cylinder than the deflector shield;
wherein the cable is inserted into the inner cylinder at a second end opposite of the first end of the inner cylinder;
further comprising a cable holder located in the inner cylinder (Reference is made to Column 1, lines 15-17);
further comprising a piston (3) located in the outer cylinder, wherein the inner cylinder and the cable are configured to be driven in the pretensioning direction by the piston when the gas generator (8) is activated in response to an acceleration of the vehicle greater than a predetermined high acceleration (Reference is made to Column 1, lines 15-26);
wherein the piston (3) is configured to prevent movement of the inner cylinder in a direction opposite to the pretensioning direction (via locking device 6);
wherein the inner cylinder includes an outward protrusion located between the deflector shield and the sealing ring (Reference is made to Figure 2).

In regards to claim(s) 12-16, Ruddick et al. discloses the claimed limitations including a pretensioner for a seat belt device in a vehicle (Reference is made to Figures 1-2), the pretensioner comprising:
a housing (Reference is made to Figure 1, section of pretensioner between buckle (9) and pressure tube (1)) and a gas generator (8), an outer cylinder (1) connected to the housing, and a piston (3) movably located within the outer cylinder, a cable (4) connected to the seat belt device at one end;
an inner cylinder (3,6) movably located within the outer cylinder, and wherein a second end of the cable is located in the inner cylinder, wherein the gas generator is configured to provide gas into a pressure chamber located inside of the outer cylinder and adjacent the piston (Reference is made to Figures 1-2);
wherein the inner cylinder and the cable are configured to be driven in the pretensioning direction by the piston when the gas generator is activated in response to an acceleration of the vehicle greater than a predetermined high acceleration (Reference is made to Column 1, lines 15-26);
a sealing ring (7, closer to the left side of Figure 2) located between the outer cylinder and inner cylinder, wherein the sealing ring is configured to provide a seal to prevent the gases provided by the gas generator from passing; and,
a deflector shield (7, closer to the right side of Figure 2) located between the outer cylinder and the inner cylinder and closer to the pressure chamber than the sealing ring, wherein the deflector shield is configured to block the gases from reaching the sealing ring;
wherein the gas generator (8) is located in the inner cylinder (Reference is made to Figures 1-2);
wherein the inner cylinder includes radial holes (10) to allow gases provided by the gas generator to escape from the inner cylinder into the pressure chamber;
wherein the deflector shield is located adjacent to the radial holes; and,
further comprising a cable holder (section of 3,6, which holds the cable) attached to the second end of the cable, wherein the cable holder is located in the inner cylinder (Reference is made to Figure 2).

In regards to claim(s) 17-20, Ruddick et al. discloses the claimed limitations including a seat belt system for restraining an occupant of a vehicle (Reference is made to Figures 1-2), the system including a webbing and a pretensioner, wherein the pretensioner comprises:
a housing and a gas generator (8), an outer cylinder (1) connected to the housing, and a piston (3) movably located within the outer cylinder, a cable (4) connected to the webbing at one end;
an inner cylinder (3,6) movably located within the outer cylinder wherein a second end of the cable and the gas generator are located within the inner cylinder, wherein the gas generator is configured to provide gas into a pressure chamber located outside of the inner cylinder and inside of the outer cylinder;
wherein the inner cylinder and the cable are configured to be driven in the pretensioning direction by the piston when the gas generator is activated;
a sealing ring (7, closer to the left side of Figure 2) located between the outer cylinder and inner cylinder, wherein the sealing ring is configured to provide a seal to prevent the gases provided by the gas generator from passing; and,
a deflector shield (7, closer to the right side of Figure 2) located between the outer cylinder and the inner cylinder and closer to the pressure chamber than the sealing ring, wherein the deflector shield is configured to deflect the gases away from the sealing ring;
wherein the inner cylinder includes radial holes (10) to allow gases provided by the gas generator to escape from the inner cylinder into the pressure chamber;
wherein the deflector shield is located adjacent to the radial holes; and,
further comprising a cable holder (section of 3,6, which holds the cable) attached to the second end of the cable, wherein the cable holder is located in the inner cylinder (Reference is made to Figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruddick et al. (US Patent 5,911,440) in view of Masutani (US Publication 2011/0121621).
In regards to claim(s) 9 and 11, Ruddick et al. discloses the claimed limitations including a locking device (6) and cable (4), yet excluding positively reciting a ball and ramped surface locking device to prevent movement of the piston in a direction opposite to the pretensioning direction; and,
the cable comprising a wound rope and a coating.

Masutani discloses a seatbelt pretensioner including a common, old and well known locking device, ball and ramped surface locking device and a cable with a resin layer coating thereon (Reference is made to Paragraphs 0079-0080 and 0082).

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Ruddick et al. in view of the teachings of Masutani since it would have been a simple substitution of one known locking device for another and to include a smooth resin coating so as to provide adequate smoothness for maintaining sealing properties of the expansion chamber 49 (Reference is made to Paragraphs 0079-0081).
Allowable Subject Matter
Claim(s) 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Krauss (US Publication 2021/0213907) discloses a similar pretensioner arrangement, which appears to read on at least the independent limitations, and has an earlier effective filing date and a different inventor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616